Citation Nr: 0311615	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  99-09 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
for arteriosclerotic heart disease, currently rated as 60 
percent disabling.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

In February 2001, the Board of Veterans' Appeals (Board) 
remanded the issue of entitlement to restoration of a 100 
percent disability rating for arteriosclerotic heart disease 
with hypertension, rated as 60 percent disabling, to the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) for additional development. The case 
was returned by the RO to the Board in June 2002. 

Other issue not currently on appeal

A claim for a separate rating for hypertension was received 
by VA in May 2002.  A
June 2002 RO rating decision granted a separate 10 percent 
evaluation for hypertension effective January 12, 1998.  To 
the Board's knowledge, the veteran has not disagreed with the 
assigned disability rating or the effective date of service 
connection.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability]. Accordingly, no action on 
the part of the Board is required as to this matter.


REMAND

For reasons expressed immediately below, the Board has 
concluded that this case must be remanded to the RO.

In August 2002, the Board undertook additional development 
with respect to this case pursuant to authority granted by 67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) [codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)].  The development action requested by 
the Board has resulted in the receipt by the Board of VA 
treatment records of the veteran from September 1997 to 
October 2001.  
 
In Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003), promulgated after the Board's 
development action referred to above, the United States Court 
of Appeals for the Federal Circuit specifically noted that 
38 C.F.R. § 19(a)(2) (2002) is inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002) because it denies appellants a "review 
on appeal" when the Board considers additional evidence 
without having to remand the case to the RO for initial 
consideration.  Accordingly, this case must be remanded to 
the RO so that the RO may consider the additional VA medical 
evidence noted above.  See VAOPGCPREC 1-2003.  Under these 
circumstances, it would potentially be prejudicial to the 
veteran if the Board were to proceed with a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Consequently, the case is REMANDED to the RO for the 
following actions:

The RO must readjudicate the veteran's claim, 
taking into consideration any and all evidence 
which has been added to the record since its last 
adjudicative action.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a Supplemental 
Statement of the Case that contains notice of all 
relevant actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


